Exhibit 10.20 Power of Attorney Shareholder: Xingbiao Lin, Qiming Weng, Qiude Chen Attorney-in-fact: China Education Schools Co., Ltd. (“Party A”) We, Xingbiao Lin, Qiming Weng, Qiude Chen, Chinese citizens, hereby irrevocably authorize Party A to exercise for and on behalf of me all voting rights that we have as shareholders of Pingtan Lanhua Middle & High School during the term of this Power of Attorney, including without limitation, proposing to convene a shareholders’ meeting, attending a shareholders’ meeting and exercising the voting rights at a shareholders’ meeting. Unless this Power of Attorney is expressly terminated by us in writing, this Power of Attorney shall be effective from the date it is signed for an indefinite period of time. /s/Xingbiao Lin Xingbiao Lin Date: May31, 2011 /s/Qiming Weng Qiming Weng Date: May 31, 2011 /s/Qiude Chen Qiude Chen Date: May 31, 2011
